Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered June 22, 1994, convicting defendant, after a nonjury trial, of manslaughter in the first degree, attempted murder in the second degree, and assault in the first degree, and sentencing him to concurrent terms of 81/3 to 25 years, 5 to 15 years, and 5 to 15 years, respectively, unanimously affirmed.
The court properly exercised its discretion in limiting the scope of cross-examination of a People’s witness concerning his immigration status (People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846). In any event, the issue of immigration status was only marginally relevant, because the court, as the trier of fact was made aware of the issue and was free to credit the witness nonetheless, and because the witness was one of the three eyewitnesses who testified on behalf of the People as to defendant’s guilt.
Defendant’s presence was waived, and furthermore, not required at sidebar discussions regarding the accuracy of the interpreter’s translation of testimony (see, People v Rodriguez, 85 NY2d 586, 590-591; see also, People v Nedal, 198 AD2d 42).
Defendant’s challenge to his waiver of jury trial is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find it to be without merit. Defendant’s jury waiver was knowingly, intelligently, and voluntarily made following adequate inquiry by the court (People v Tamarez, 213 AD2d 261, lv denied 85 NY2d 981). Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.